--------------------------------------------------------------------------------

Exhibit 10.3
 
LOAN AND SECURITY AGREEMENT


THIS LOAN AND SECURITY AGREEMENT is made and dated as of February 27, 2015 and
is entered into by and between XOMA CORPORATION, a Delaware corporation, XOMA
(US) LLC, a Delaware limited liability company, and XOMA Commercial LLC, a
Delaware limited liability company and each of their Affiliates from time to
time made parties to this Agreement (each individually referred to as a
“Borrower” and hereinafter collectively referred to as the “Borrower”), XOMA
TECHNOLOGY LTD, a Bermuda exempted company, the several banks and other
financial institutions or entities from time to time parties to this Agreement
(collectively, referred to as “Lender”) and HERCULES TECHNOLOGY GROWTH CAPITAL,
INC., a Maryland corporation, in its capacity as administrative agent for itself
and the Lender (in such capacity, the “Agent”).


RECITALS


A.            Borrower has requested Lender to make available to Borrower a loan
in an aggregate principal amount of up to Twenty Million Dollars
($20,000,000.00) (the "Term Loan"); and


B.            Lender is willing to make the Term Loan on the terms and
conditions set forth in this Agreement.


AGREEMENT


NOW, THEREFORE, Borrower, Agent and Lender agree as follows:


SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION


1.1            Unless otherwise defined herein, the following capitalized terms
shall have the following meanings:


“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which perfects Agent’s security interest
in the subject account or accounts.


“ACEON License” means collectively (i) that certain Amended and Restated License
and Commercialization Agreement dated as of January 11, 2012 between Servier and
XOMA Corporation and/or one or more of its Affiliates and (ii) that certain
Amended and Restated Trademark License Agreement dated as of January 11, 2012
between an Affiliate of Servier and XOMA Corporation and/or one or more of its
Affiliates, as the same have been and may in the future be amended from time to
time.
 
“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H.
 

--------------------------------------------------------------------------------

“Advance(s)” means a Term Loan Advance.


“Advance Date” means the funding date of any Advance.


“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A.


“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.  As used in the definition of
“Affiliate,” the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.


“Agent” has the meaning given to it in the preamble to this Agreement.


“Agreement” means this Loan and Security Agreement, as amended from time to
time.


“Amortization Date” means July 1, 2016; provided however, if the Interest Only
Extension Conditions are satisfied, then October 1, 2016.


“Antibody Libraries and Related Assets ” means (a) specific collections
of polynucleotides encoding antibodies and their associated biological
materials, (b) intellectual property and know-how related thereto or to the use
thereof, (c) materials, intellectual property and know-how embodying the
Targeted Affinity Enhancement™ technology or other technology made available by
a Loan Party for improving or enhancing the affinity of antibodies and (d) the
informatics and other materials-handling systems, associated software
applications and related data systems and know-how related thereto made
available by a Loan Party for use in connection therewith.


“Anti-Botulism Antibody Products” means anti-botulism antibody products and data
and documentation relating to such products developed for NIAID.


“Assignee” has the meaning given to it in Section 11.13.


“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively.


“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.


“Cash” means all cash and liquid funds.
 

--------------------------------------------------------------------------------

“Cash Equivalents” means (v) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (w) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (x) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any entity
organized under the laws of any state of the United States, (y) any U.S.
dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) Agent or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000 or
(z) shares of any United States money market fund that (i) has substantially all
of its assets invested continuously in the types of investments referred to in
clause (v), (w), (x) or (y) above with maturities which shall not exceed 365
days, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (v), (w), (x) and (y) above shall not exceed 365
days.  For the avoidance of doubt, “Cash Equivalents” does not include (and each
Loan Party is prohibited from purchasing or purchasing participations in) any
auction rate securities or other corporate or municipal bonds with a long-term
nominal maturity for which the interest rate is reset through a Dutch auction.


“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower or
any Subsidiary, sale or exchange of outstanding shares (or similar transaction
or series of related transactions) of Borrower or any Subsidiary in which the
holders of Borrower or Subsidiary’s outstanding shares immediately before
consummation of such transaction or series of related transactions do not,
immediately after consummation of such transaction or series of related
transactions, retain shares representing more than fifty percent (50%) of the
voting power of the surviving entity of such transaction or series of related
transactions (or the parent of such surviving entity if such surviving entity is
wholly owned by such parent), in each case without regard to whether Borrower or
Subsidiary is the surviving entity.

“Claims” has the meaning given to it in Section 11.10.


“Closing Date” means the date of this Agreement.


“CIMZIA Royalty Purchase Agreement” means that certain Royalty Purchase
Agreement dated as of August 12, 2010, by and among XOMA CDRA LLC (“XOMA CDRA”),
XOMA (US) LLC, the predecessor of XOMA Corporation and the purchaser named
therein.


“Collaboration Indebtedness” means Indebtedness incurred in connection with a
bona fide corporate collaboration in the ordinary course of business and
consistent with past practice, provided, that (a) such Indebtedness shall be
unsecured except to the extent permitted pursuant to clause (xv) of the
definition of Permitted Liens, (b) no Event of Default shall have occurred and
be continuing both before and after incurring such Indebtedness, (c) the board
of directors of the applicable Loan Party shall have approved the incurrence of
such Indebtedness, (d) the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $10,000,000 at any time, (e) such Indebtedness
shall not require any Loan Party to make any payments prior to the date that is
at least 180 days after the Term Loan Maturity Date other than regularly
scheduled interest payments at a rate not to exceed 14.05% per annum, and (f)
such Indebtedness is otherwise on, and subject to, terms and conditions
reasonably acceptable to Agent.
 

--------------------------------------------------------------------------------

“Collateral” means the property described in Section 3.


“Commitment Fee” means $35,000, which fee has been paid, and shall be deemed
fully earned on the Closing Date regardless of the early termination of this
Agreement.


“Confidential Information” has the meaning given to it in Section 11.12.


“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.


“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by a Loan
Party or in which a Loan Party now holds or hereafter acquires any interest,
under which a Loan Party is the licensor.


“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.


“Deed of Trust” means a Deed of Trust and Assignment of Rents and Leases with
respect to certain real property and other collateral of XOMA Corporation, f/k/a
XOMA Ltd., located in Alameda County, California at 901 Heinz Avenue, Berkeley,
as more particularly described therein.
 

--------------------------------------------------------------------------------

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.


“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.


“Event of Default” has the meaning given to it in Section 9.


“Facility Charge” means $200,000, representing one percent (1.0%) of the Maximum
Term Loan Amount.


“Financial Statements” has the meaning given to it in Section 7.1.


“Foreign Subsidiary” means any Subsidiary other than Guarantor or a Subsidiary
organized under the laws of any state or other jurisdiction within the United
States.


“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.


“Guarantor” means XOMA Technology Ltd.


“Guarantor Collateral” means all of Guarantor’s personal property assets other
than Guarantor’s Intellectual Property.


“Guarantor Security Documents” means the pledge, debenture and related documents
issued by Guarantor in connection with the Guaranty granting Agent a security
interest in the Guarantor Collateral.


“Guaranty” means the secured Guaranty of Guarantor in a form reasonably
acceptable to Agent.


“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within ninety (90) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, and (d) all Contingent Obligations.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.


“Intellectual Property” means all of the Loan Parties’ Copyrights; Trademarks;
Patents; Licenses; trade secrets and inventions; mask works; domain names and
websites; the Loan Parties’ applications therefor and reissues, extensions, or
renewals thereof; and the Loan Parties’ goodwill associated with any of the
foregoing, together with the Loan Parties’ rights to sue for past, present and
future infringement of Intellectual Property and the goodwill associated
therewith.
 

--------------------------------------------------------------------------------

“Interest Only Extension Conditions” shall mean satisfaction of each of the
following events:  (a) no default or Event of Default shall have occurred and be
continuing; and (b) Borrower has achieved positive results on the EYEGUARD B
trial on or before July 1, 2016.


“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.


“Joinder Agreements” means for each Subsidiary other than a Foreign Subsidiary,
a completed and executed Joinder Agreement in substantially the form attached
hereto as Exhibit G.


“Lender” has the meaning given to it in the preamble to this Agreement.


“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests under which a Loan Party is a licensor.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.


“Loan” means the Advances made under this Agreement.


“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Warrant, the Deed of Trust, the Subordination
Agreement (as applicable), the Guaranty, the Guarantor Security Documents and
any other documents executed in connection with the Secured Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.


“Loan Party” means any Borrower or Guarantor.


“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets, or condition (financial or otherwise)
of any Loan Party; or (ii) the ability of any Loan Party to perform the Secured
Obligations in accordance with the terms of the Loan Documents, or the ability
of Agent or Lender to enforce any of its rights or remedies with respect to the
Secured Obligations; or (iii) the Collateral or Agent’s Liens on the Collateral
or the priority of such Liens.


“Material Intellectual Property” means all Intellectual Property that is
material to the conduct of the business of the Loan Parties taken as a whole.
 

--------------------------------------------------------------------------------

“Maximum Term Loan Amount” means Twenty Million and No/100 Dollars
($20,000,000.00).


“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.


“NIAID” means the National Institute of Allergy and Infectious Diseases.


“Note(s)” means a Term Note.


“Novartis” means Novartis Vaccines and Diagnostics, Inc. (f/k/a Chiron
Corporation).


“Patent License” means any written agreement granting any right to use any
Patent or Patent registration, now owned or hereafter acquired by a Loan Party
or in which a Loan Party now holds or hereafter acquires any interest, under
which a Loan Party is the licensor.


“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.


“Perindopril/ACEON Assets” means the Intellectual Property assets licensed from
Servier or Servier’s Affiliates under the ACEON License.


“Permitted Indebtedness” means: (i) Indebtedness of a Loan Party in favor of
Lender or Agent arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on the Closing Date which is disclosed in Schedule 1A;
(iii) Indebtedness of up to $500,000 (excluding Indebtedness existing on the
Closing Date which is disclosed in Schedule 1A) outstanding at any time secured
by a Lien described in clause (vii) of the defined term “Permitted Liens,”
provided such Indebtedness does not exceed the lesser of the cost or fair market
value of the Equipment financed with such Indebtedness; (iv) Indebtedness to
trade creditors incurred in the ordinary course of business, including
Indebtedness incurred in the ordinary course of business with corporate credit
cards; (v) Indebtedness that also constitutes a Permitted Investment; (vi)
Subordinated Indebtedness; (vii) reimbursement obligations in connection with
corporate credit cards and letters of credit that are secured by cash or cash
equivalents and issued on behalf of the Borrower or a Subsidiary thereof in an
amount not to exceed $200,000 at any time outstanding, (viii) Collaboration
Indebtedness, (ix) Indebtedness in favor of Servier or Institut de Recherches
Servier in connection with that certain (A) Amended and Restated Collaboration
and License Agreement with Servier and Institut de Recherches Servier dated as
of February 14, 2012, (B) Amended and Restated License and Commercialization
Agreement with Servier dated as of January 11, 2012, (C) Loan Agreement with
Servier dated as of December 30, 2010, (D) Promissory Note in favor of Servier
dated August 12, 2013 in the original principal amount of €15,000,000, (E)
Security Agreement in favor of Servier dated as of August 12, 2013, and (F)
Guarantee in favor of Servier dated as of December 30, 2010, as any of the
foregoing may have heretofore been, or may hereafter from time to time be,
amended, modified, supplemented or restated; (x) Indebtedness in favor of
Novartis in connection with that certain Amended and Restated Research,
Development and Commercialization Agreement with Novartis effective as of July
1, 2008, and related Secured Note Agreement dated May 26, 2005 in the original
principal amount of $50,000,000, Security Agreement dated as of May 26, 2005,
and Guarantee (undated), each as amended and assigned from time to time; (xi)
Indebtedness of XOMA Commercial LLC with respect to the Perindopril/ACEON Assets
so long as no other Loan Party or any other Subsidiary or Affiliate of any Loan
Party is directly, contingently or otherwise indirectly obligated with respect
to such Indebtedness or otherwise provides any form of credit support to secure
such Indebtedness, (xii) Indebtedness incurred in connection with the sale of
the CIMZIA royalty stream pursuant to the CIMZIA Royalty Purchase Agreement (to
the extent such sale is recharacterized as a loan), (xiii) obligations of any
Loan Party under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks to any Loan Party arising from
fluctuations in currency values or interest rates entered into in the ordinary
course of business and not for speculative purposes, so long as the aggregate
exposure of the Loan Parties does not exceed $4,000,000 at any time; (xiv)
Indebtedness secured by a Lien described in clause (xi) of the defined term
Permitted Liens [relating to financed insurance premiums]; (xv) Indebtedness
consisting of fees, royalties, advances for research and development activities,
and other amounts paid by third parties to a Loan Party or a Subsidiary thereof
which, by the express terms of the agreement, license, contract or other
instrument to which they relate, are payable in advance, and with respect to the
payment of which a Loan Party or a Subsidiary may have contingent liabilities;
(xvi) Indebtedness incurred in connection with the sale of up to 100% of the
Pfizer royalty stream as described in the TRUMENBA Royalty Purchase Agreement
(to the extent such sale is recharacterized as a loan); (xvii) other
Indebtedness in an amount not to exceed $250,000 at any time outstanding, and
(xviii) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose materially more burdensome terms upon Borrower or its
Subsidiary, as the case may be.
 

--------------------------------------------------------------------------------

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) Investments in cash and Cash Equivalents;
(iii) repurchases of stock from former employees, directors, or consultants of
Borrower under the terms of applicable repurchase agreements at the original
issuance price of such securities in an aggregate amount not to exceed $250,000
in any fiscal year, provided that no Event of Default has occurred, is
continuing or would exist after giving effect to the repurchases; (iv)
Investments accepted in connection with Permitted Transfers; (v) Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of customers or suppliers and in settlement of delinquent
obligations of, and other disputes with, customers or suppliers arising in the
ordinary course of the Loan Parties’ business; (vi) Investments consisting of
notes receivable of, or prepaid royalties and other credit extensions, to
customers and suppliers who are not Affiliates, in the ordinary course of
business, provided that this subparagraph (vi) shall not apply to Investments of
Borrower in any Subsidiary; (vii) Investments consisting of loans not involving
the net transfer on a substantially contemporaneous basis of cash proceeds to
employees, officers or directors relating to the purchase of capital stock of
Borrower pursuant to employee stock purchase plans or other similar agreements
approved by Borrower’s Board of Directors; (viii) Investments consisting of
travel advances and relocation loans in the ordinary course of business; (ix)
Investments in newly-formed or acquired Domestic Subsidiaries, provided that
each such Domestic Subsidiary (other than TRUMENBA SPE) enters into a Joinder
Agreement promptly after its formation or acquisition by Borrower and executes
such other documents as shall be reasonably requested by Agent; (x) Investments
in Guarantor; (xi) Investments in XOMA UK Limited provided that such Investments
by way of contributions to capital, purchases of capital securities, or loans or
advances, in an aggregate amount not to exceed $10,000; (xii) Investments in
Foreign Subsidiaries approved in advance in writing by Agent; (xiii) joint
ventures or strategic alliances in the ordinary course of the Loan Parties’
business consisting of the nonexclusive licensing, or, subject to clause (iii)
of Permitted Transfers [regarding ordinary course licenses], the exclusive
licensing of technology, collaboration or joint development agreements, the
development of technology or the providing of technical support, provided that
any cash Investments by the Loan Parties do not exceed $250,000 in the aggregate
in any fiscal year; (xiv) Investments among one or more Loan Parties or
Guarantor; (xv) Investments made in connection with purchases of inventory,
supplies, material or equipment in the ordinary course of business, (xvi)
Investments consisting of accounts receivable, endorsements for collection,
deposits or similar Investments arising in the ordinary course of business,
(xvii) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business, and (xviii) additional Investments that do not exceed $250,000 in the
aggregate.
 

--------------------------------------------------------------------------------

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that the Loan Parties maintain adequate
reserves therefor in accordance with GAAP; (iv) Liens securing claims or demands
of materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of the Loan Parties’ business and
imposed without action of such parties; provided, that the payment thereof is
not yet required; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder; (vi) the
following deposits, to the extent made in the ordinary course of business: 
deposits under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or
other intellectual property constituting purchase money Liens and Liens in
connection with capital leases securing Indebtedness permitted in clause (iii)
of “Permitted Indebtedness” [regarding purchase money financing]; (viii) Liens
incurred in connection with Subordinated Indebtedness; (ix) leasehold interests
in leases or subleases and licenses granted by Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the business of Borrower or any of its Subsidiaries; (x)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of custom duties that are promptly paid on or before the date
they become due; (xi) Liens securing the payment of financed insurance premiums
that are promptly paid on or before the date they become due provided that such
Liens extend only to the insurance policies and all money due Borrower
thereunder (including the return of premiums and dividends) and not to any other
property or assets; (xii) statutory and common law rights of set-off and other
similar rights as to deposits of cash and securities in favor of banks, other
depository institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business so long as they do not
materially impair the value or marketability of the related property; (xiv)
Liens on cash or cash equivalents securing obligations permitted under clause
(vii) of the definition of Permitted Indebtedness [relating to letter of credit
and corporate credit card reimbursement obligations]; (xv) Liens securing
Collaboration Indebtedness provided such Liens do not extend to any property of
any Loan Party other than the Intellectual Property and/or related contract
rights that are the subject of the collaboration to which such Collaboration
Indebtedness relates and the proceeds thereof; (xvi) Liens on any XMET Assets
and the proceeds thereof securing obligations other than Indebtedness pursuant
to an XMET License Agreement so long as such Liens do not extend to any property
of any Loan Party other than the XMET Assets that are the subject of such XMET
License Agreement and the proceeds thereof; (xvii) Liens on the assets pledged
in connection with the sale of the CIMZIA royalty stream (including without
limitation the “Purchased Interest” and the “Additional Collateral” as defined
in the CIMZIA Royalty Purchase Agreement); (xviii) Liens on the “Collateral” as
defined in that certain Security Agreement dated as of August 12, 2013 between
XOMA (US) LLC and Servier, including the proceeds thereof, given in connection
with the Indebtedness permitted under clause (ix) of Permitted Indebtedness;
(xix) Liens in favor of Novartis given in connection with the Indebtedness
permitted under clause (x) of Permitted Indebtedness; (xx) Liens in favor of the
United States government on inventions and other Intellectual Property created
or produced pursuant to contractual obligations between any Loan Party and the
United States government pursuant to 48 CFR 52.227-11 or by the incorporation of
such statute into any contractual obligations; (xxi) Liens on the
Perindopril/ACEON Assets and the proceeds thereof; (xxii) Liens on the assets
pledged in connection with the sale of the Pfizer royalty stream pursuant to the
TRUMENBA Royalty Agreement so long as such Liens do not extend to any property
of any Loan Party other than the Pfizer License Agreement and such Loan Party’s
rights thereunder, including the right to receive up to 100% of the Pfizer
royalty stream as described in the TRUMENBA Royalty Purchase Agreement and other
monetary payments thereunder and the right to enforce the Pfizer License
Agreement against the licensee thereunder and other property relating to the
Pfizer License Agreement and the proceeds thereof; (xxiii) purported Liens
evidenced by the filing of precautionary UCC financing statements relating
solely to operating leases of personal property entered into in the ordinary
course of business to the extent such lease is not otherwise prohibited
hereunder; (xxiv) Liens of landlords (i) arising by statute or (ii) under any
lease entered into in the ordinary course of business, in each case on fixtures
and movable tangible property located on the real property leased or subleased
from such landlord, securing amounts that are not yet due or that are being
contested in good faith by appropriate proceedings, provided, that the Loan
Parties maintain adequate reserves therefor in accordance with GAAP, and which
are subordinated to the security interests of the Agent and Lenders granted
under the Loan Documents pursuant to a landlord waiver (or, with respect to
clause (i) only, under any lease for which no landlord waiver is required
hereunder), and (xxv) Liens incurred in connection with the extension, renewal
or refinancing of the Indebtedness secured by Liens of the type described in
clauses (i), (ii), (vii), (viii), (xi), (xiv) through (xxii) above; provided,
that any extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness
being extended, renewed or refinanced (as may have been reduced by any payment
thereon) does not increase.
 

--------------------------------------------------------------------------------

“Permitted Negative Pledges” means the following agreements not to encumber
specified Intellectual Property (or related) assets:  (i) covenants granted to
Agent and Lender pursuant to Section 7.5(c) hereof; (ii) negative pledges on the
assets and the proceeds thereof that are the subject of Liens permitted under
clauses (xv) through (xxii) of Permitted Liens, in each case so long as such
negative pledges and other restrictions do not extend to any property of any
Loan Party other than the assets and the proceeds thereof that are the subject
of the applicable Permitted Liens; (iii) negative pledges or other restrictions
in any document or instrument governing Liens permitted pursuant to clause (vii)
[relating to purchase money Equipment and software/Intellectual Property] or
(xiv) [relating to cash-secured letter of credit and corporate credit card
reimbursement obligations] of Permitted Liens provided that any such negative
pledge or restriction contained therein relates solely to the asset or assets
subject to such Permitted Liens; and (iv) customary anti-assignment provisions
in contracts or licenses.


“Permitted Transfers” means: (i) sales of Inventory in the ordinary course of
business; (ii) licenses and other similar arrangements existing on the Closing
Date which are disclosed on Schedule 1D (including, for the avoidance of doubt,
transfers after the date hereof that are provided for under such licenses or
other arrangements); (iii) non-exclusive licenses and exclusive licenses for the
use of any Loan Party’s Intellectual Property, so long as (a) no Event of
Default has occurred and is continuing at the time of such transfer or would
result therefrom, (b) such license constitutes an arms-length transaction (and
in the case of an exclusive license, made in connection with a bona fide
corporate collaboration approved by the board of directors of the applicable
Loan Party) and the terms of which, on their face, (1) do not provide for a sale
or assignment of any Intellectual Property and (2) do not restrict (other than
in connection with Permitted Negative Pledges) such Loan Party’s ability to
pledge, grant a security interest in or Lien on, or assign or otherwise transfer
any Intellectual Property, (c) in the case of exclusive licenses only, the
applicable Loan Party delivers seven (7) Business Days prior written notice and
a brief summary of the terms of such license to Agent, (d) in the case of
exclusive licenses only, the applicable Loan Party delivers to Agent copies of
the final executed licensing documents in connection with such license within
five (5) Business Days upon consummation of such license (provided that the
applicable Loan Party shall use commercially reasonable efforts to ensure that
the confidentiality provisions of such licensing documentation permit the
applicable Loan Party to deliver such documents to Agent, and if the applicable
Loan Party fails to obtain such permission, the applicable Loan Party shall
deliver to Agent and Lenders such licensing documentation redacted to the extent
necessary to comply with such confidentiality restrictions) and (e) all
royalties, milestone payments or other proceeds arising from the licensing
agreement are paid to a deposit account or securities account that is governed
by an Account Control Agreement; (iv) transfers of Antibody Libraries and
Related Assets in the ordinary course of business, on arms-length terms, to
unaffiliated third parties so long as (a) no Event of Default has occurred and
is continuing at the time of such transfer, (b) the applicable Loan Party
delivers seven (7) Business Days prior written notice and a brief summary of the
terms of such sale to Agent, (c) the applicable Loan Party delivers to Agent
copies of the final executed transaction documents within five (5) Business Days
upon consummation of such transaction and (d) all proceeds arising from such
transaction are paid to a deposit account or securities account that is governed
by an Account Control Agreement; (v) non-exclusive licenses of the Anti-Botulism
Antibody Products granted to the NIAID or another agency of the United States
government; (vi) transfers of assets from any Loan Party or Guarantor or any
Subsidiary thereof to another Loan Party or to Guarantor; (vii) dispositions of
worn-out, obsolete or surplus Equipment at fair market value in the ordinary
course of business; (viii) Permitted Liens and Permitted Investments; (ix)
Transfers by a Loan Party in the ordinary course of business to a third party of
all of its right, title and interest in and to certain improvements to
intellectual property owned or controlled by such third party and joint
inventions made pursuant to license and commercialization agreements; (x)
technology transfers by a Loan Party in the ordinary course of business pursuant
to manufacturing and technology and investigational drug product transfer
agreements; (xi) the transfer by a Loan Party to TRUMENBA SPE, and subsequently
by TRUMENBA SPE to a third party purchaser or assignee, pursuant to the TRUMENBA
Royalty Purchase Agreement of up to 100% of the royalty stream associated with
the Pfizer License Agreement, and the assignment by a Loan Party of certain or
all of its rights under the Pfizer License Agreement; and (xii) other Transfers
of assets having a fair market value of not more than $250,000 in the aggregate
in any fiscal year.
 

--------------------------------------------------------------------------------

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.


“Pfizer License Agreement” means that certain License Agreement dated as of
August 18, 2005 by and between XOMA (US) LLC, assignee of XOMA Ireland Limited
and Wyeth Pharmaceuticals Division (subsequently acquired by Pfizer) for
non-exclusive, worldwide rights for certain of XOMA (US) LLC’s patented
bacterial cell expression technology for vaccine manufacturing.


“Preferred Stock” means at any given time any equity security issued by Borrower
that has any rights, preferences or privileges senior to Borrower’s common
stock.


“Prepayment Charge” shall have the meaning assigned to such term in Section 2.5.


“Receivables” means (i) all of the Loan Parties’ Accounts, Instruments,
Documents, Chattel Paper, Supporting Obligations, letters of credit, proceeds of
any letter of credit, and Letter of Credit Rights, and (ii) all customer lists,
software, and business records related thereto.


“Required Lenders” means  at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loans then outstanding.


“SBA” shall have the meaning assigned to such term in Section 7.16.


“SBIC” shall have the meaning assigned to such term in Section 7.16.


“SBIC Act” shall have the meaning assigned to such term in Section 7.16.
 
“Secured Obligations” means the Loan Parties’ obligations under this Agreement
and any Loan Document, including any obligation to pay any amount now owing or
later arising. Notwithstanding the foregoing, the “Secured Obligations” shall
not include any of Loan Parties’ obligations under the Warrant.


“Servier” means Les Laboratoires Servier.


“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion.
 

--------------------------------------------------------------------------------

“Subordination Agreement” means any written subordination agreement among
Borrower, Agent and the subordinating creditor thereunder regarding specific
Subordinated Indebtedness, as applicable.


“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.


“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1.


“Term Loan Advance” means any Term Loan funds advanced under this Agreement.


“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) 9.40% plus the prime rate as reported in The Wall
Street Journal minus 7.25%, and (ii) 9.40%.


“Term Loan Maturity Date” means September 1, 2018.


“Term Note” means a Promissory Note in substantially the form of Exhibit B.


“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by a Loan
Party or in which a Loan Party now holds or hereafter acquires any interest,
under which a Loan Party is the licensor.


“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.


“TRUMENBA Royalty Purchase Agreement” means an agreement by and among TRUMENBA
SPE and a purchaser to receive up to 100% of the royalty stream associated with
the Pfizer License Agreement, and the assignment of certain or all of the rights
of XOMA (US) LLC under the Pfizer License Agreement.


“TRUMENBA SPE” means a special purpose entity formed as an Affiliate of a Loan
Party for the limited purpose of holding only the royalty stream generated under
the Pfizer License Agreement and certain other assets related to the rights of
such Loan Party under the Pfizer License Agreement.


“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.
 

--------------------------------------------------------------------------------

“XMET Assets” means (i) any Intellectual Property related to the insulin
receptor antibodies which form the Loan Parties’ “XMET” program (“XMET
Intellectual Property”), (ii) all statistical data and regulatory filings solely
related to the insulin receptor antibodies which form the Loan Parties’ “XMET”
program and (iii) all raw materials and inventory created, developed, acquired
or manufactured solely with respect to the insulin receptor antibodies which
form the Loan Parties’ “XMET” program (a) on or prior to entering into an
agreement between one or more Loan Parties and a third party collaboration
partner containing a license permitted under clause (iii) of the definition of
Permitted Transfers [relating to ordinary course licenses] with respect to the
XMET Intellectual Property (an “XMET License Agreement”), or (b) thereafter with
funding from third parties pursuant to an XMET License Agreement.


“Warrant” means any warrant entered into in connection with the Loan, as may be
amended, restated or modified from time to time.


Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement.  Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.


SECTION 2.  THE LOAN


2.1            [Intentionally Omitted.]


2.2            Term Loan.


(a)            Advances.  Subject to the terms and conditions of this Agreement,
Lender will severally (and not jointly) make in an amount not to exceed its
respective Term Commitment, and Borrower agrees to draw, a Term Loan Advance of
$20,000,000.00 on the Closing Date.  The aggregate outstanding Term Loan
Advances may be up to the Maximum Term Loan Amount.


(b)            Advance Request.  To obtain a Term Loan Advance, Borrower shall
complete, sign and deliver an Advance Request (at least five (5) Business Days
before the Advance Date) to Agent.  Lender shall fund the Term Loan Advance in
the manner requested by the Advance Request provided that each of the conditions
precedent to such Term Loan Advance is satisfied as of the requested Advance
Date.
 

--------------------------------------------------------------------------------

(c)             Interest.  The principal balance of each Term Loan Advance shall
bear interest thereon from such Advance Date at the Term Loan Interest Rate
based on a year consisting of 360 days, with interest computed daily based on
the actual number of days elapsed.  The Term Loan Interest Rate will float and
change on the day the Prime Rate changes from time to time.


(d)           Payment.  Borrower will pay interest on the outstanding principal
amount of each Term Loan Advance on the first day of each month, beginning the
month after the Advance Date.  Borrower shall repay the aggregate Term Loan
principal balance that is outstanding on the day immediately preceding the
Amortization Date, in equal monthly installments of principal and interest
(mortgage style) amortized over a 30-month schedule beginning on the
Amortization Date and continuing on the first Business Day of each month
thereafter until the Term Loan Maturity Date, or subject to Section 2.5, any
earlier repayment of the Secured Obligations.  The entire Term Loan principal
balance, including a balloon payment of principal, and all accrued but unpaid
interest hereunder, shall be due and payable on the Term Loan Maturity Date. 
Borrower shall make all payments under this Agreement without setoff, recoupment
or deduction and regardless of any counterclaim or defense. Lender will initiate
debit entries to the Borrower’s account as authorized on the ACH Authorization
(i) on each payment date of all periodic obligations payable to Lender under
each Term Advance and (ii) of out-of-pocket legal fees and costs incurred by
Agent or Lender in connection with and subject to Section 11.11 of this
Agreement.


2.3            Maximum Interest.  Notwithstanding any provision in this
Agreement or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”).  If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows:  first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.


2.4            Default Interest.  In the event any payment is not paid on the
scheduled payment date, an amount equal to five percent (5%) of the past due
amount shall be payable on demand. In addition, upon the occurrence and during
the continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in 2.2(c), plus
five percent (5%) per annum.  In the event any interest is not paid when due
hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.2(c) or
Section 2.4, as applicable.
 

--------------------------------------------------------------------------------

2.5            Prepayment.  At its option upon at least seven (7) Business Days
prior notice to Agent, Borrower may prepay all, but not less than all, of the
outstanding Advances by paying the entire principal balance, all accrued and
unpaid interest thereon, together with a prepayment charge equal to the
following percentage of the outstanding Advance amount being prepaid: if such
Advance amounts are prepaid in any of the first twelve (12) months following the
Closing Date, 3.0%; after twelve (12) months but prior to twenty four (24)
months, 2.0%; and thereafter, 1.0% (each, a “Prepayment Charge”).  Borrower
agrees that the Prepayment Charge is a reasonable calculation of Lender’s lost
profits in view of the difficulties and impracticality of determining actual
damages resulting from an early repayment of the Advances.  Borrower shall
prepay the outstanding amount of all principal and accrued interest through the
prepayment date and the Prepayment Charge upon the occurrence of a Change in
Control.


2.6            End of Term Charge.  On the earliest to occur of (i) the Term
Loan Maturity Date, (ii) the date that Borrower prepays the outstanding Secured
Obligations, or (iii) the date that the Secured Obligations become due and
payable, Borrower shall pay Lender a charge of $1,150,000. Notwithstanding the
required payment date of such charge, it shall be deemed earned by Lender as of
the Closing Date.


2.7            Notes.  If so requested by Lender by written notice to Borrower,
then Borrower shall execute and deliver to Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of Lender pursuant
to Section 11.13) (promptly after the Borrower’s receipt of such notice) a Note
or Notes to evidence Lender’s Loans.


2.8            Pro Rata Treatment.  Each payment (including prepayment) on
account of any fee and any reduction of the Term Loans shall be made pro rata
according to the Term Commitments of the relevant Lender.


SECTION 3.  SECURITY INTEREST


3.1            Security Interest.


(a)            As security for the prompt, complete and indefeasible payment
when due (whether on the payment dates or otherwise) of all the Secured
Obligations, Borrower grants to Agent a security interest in all of Borrower’s
right, title, and interest in and to the following personal property whether now
owned or hereafter acquired (collectively, the “Collateral”):  (i) Receivables;
(ii) Equipment; (iii) Fixtures; (iv) General Intangibles (other than
Intellectual Property); (v) Inventory; (vi) Investment Property (but excluding
thirty-five percent (35%) of the capital stock of any Foreign Subsidiary that
constitutes a Permitted Investment); (vii) Deposit Accounts; (viii) Cash; (ix)
Goods; and (x) all other tangible and intangible personal property of Borrower
whether now or hereafter owned or existing, leased, consigned by or to, or
acquired by, Borrower and wherever located, and any of Borrower’s property in
the possession or under the control of Agent; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing.
 

--------------------------------------------------------------------------------

(b)            As security for the prompt, complete and indefeasible payment
when due (whether on the payment dates or otherwise) of all the Secured
Obligations, Guarantor shall execute or issue the Guaranty and the Guarantor
Security Documents granting Agent a security interest in the Guarantor
Collateral, to be delivered in accordance with Section 7.17 hereof.


3.2        Excluded Collateral.

(a)            Notwithstanding the broad grant of the security interest set
forth in Section 3.1 above, the Collateral shall not include, and no Lien or
security interest is hereby granted on, (i) any Intellectual Property, whether
now owned or hereafter acquired, provided, however, other than the assets or the
proceeds thereof described in Sections 3.2(a)(ii) and (iii) (but subject to the
proviso contained in each of such sections), the Collateral shall include all
Accounts and General Intangibles that consist of rights to payment and proceeds
from the sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”) (ii) any assets or the proceeds
thereof that are the subject of the Liens permitted under clauses (xv) through
(xxii) of Permitted Liens, provided that upon the termination by the applicable
holder thereof or expiration of any prohibition on the granting of Liens
thereon, such assets (to the extent they do not consist of Intellectual
Property) shall automatically be subject to the security interest granted in
favor of Agent hereunder and become part of the Collateral, (iii) any assets or
proceeds that are the subject of clause (ii) of Permitted Negative Pledges,
provided that upon the termination by the applicable holder thereof or
expiration of any prohibition on the granting of Liens thereon, such assets (to
the extent they do not consist of Intellectual Property) shall automatically be
subject to the security interest granted in favor of Agent hereunder and become
part of the Collateral, (iv) more than 65% of the presently existing and
hereafter arising issued and outstanding shares of capital stock owned by
Borrower of any Foreign Subsidiary which shares entitle the holder thereof to
vote for directors or any other matter, (v) cash or cash equivalents securing
obligations permitted under clause (vii) of the definition of Permitted
Indebtedness [relating to letter of credit and corporate credit card
reimbursement obligations], (vi) equity or ownership interests in XOMA CDRA,
(vii) raw materials paid for or the cost of which has been reimbursed by NIAID
or another agency of the U.S. government which are being or will be utilized in
the conduct of activities under one or more contracts between any Loan Party and
such governmental institute or agency, (viii) property owned by any Loan Party
that is subject to a purchase money Lien or a capital lease and the proceeds
thereof permitted under the Loan Agreement if the contractual obligation
pursuant to which such Lien is granted (or in the document providing for such
capital lease) prohibits, or requires the consent of any person other than a
Loan Party which has not been obtained as a condition to the creation of, any
other Lien on such property, or (ix) any permit or license (I) issued by a
governmental authority to any Loan Party or agreement to which any Loan Party is
a party or (II) for the use of another person’s Intellectual Property, in each
case, only to the extent and for so long as the terms of such permit, license or
agreement or any requirement of law applicable thereto, validly prohibit the
creation by such Loan Party of a security interest in such permit, license or
agreement in favor of the Agent and Lenders (after giving effect to Sections
9-406(d), 9-407(a), 9-408(a), or 9-409 of the UCC (or any successor provision or
provisions).
 

--------------------------------------------------------------------------------

(b)            Notwithstanding the foregoing clause 3.2(a), if a judicial
authority (including a U.S. Bankruptcy Court) holds that a security interest in
the underlying Intellectual Property is necessary to have a security interest in
the Rights to Payment, then the Collateral shall automatically, and effective as
of the date of this Agreement, include the Intellectual Property (other than the
assets or the proceeds thereof described in Sections 3.2(a)(ii) and (iii) (but
subject to the proviso contained in each of such sections)) to the extent
necessary to permit perfection of Agent’s security interest in the Rights to
Payment.


(c)            Each of Agent and Lender hereby agrees that, if Agent obtains a
security interest in the Intellectual Property pursuant to the foregoing clause
3.2(b), Agent will not exercise any remedies (under the UCC or otherwise) with
respect to the Intellectual Property (other than remedies with respect to Rights
to Payment or any other proceeds of the Intellectual Property (other than the
assets or the proceeds thereof described in Sections 3.2(a)(ii) and (iii) (but
subject to the proviso contained in each of such sections)).  Nothing in the
foregoing clause 3.2(b) shall (i) restrict the Loan Parties from entering into
agreements with respect to Intellectual Property that are otherwise permitted
under the Loan Documents or (ii) require the Loan Parties to seek any third
party’s consent to the pledge of any Intellectual Property to the Agent that is
subject to a Permitted Negative Pledge.  Notwithstanding Section 7.3, the filing
of a security agreement with the United States Patent and Trademark Office shall
not be required in connection with any security interest on the Intellectual
Property described in the foregoing clause 3.2(b).


(d)            For purposes of clarification and the avoidance of doubt, at such
time as any prohibition on assets or proceeds thereof described in Sections
3.2(a)(ii) and 3.2(a)(iii) becoming subject to the security interest in favor of
Agent is terminated or expires as contemplated in the proviso in each of such
sections, such assets shall be deemed Intellectual Property and the proceeds of
such assets shall be deemed proceeds of Intellectual Property that are subject
to the provisions of Section 3.2(a)(i), 3.2(b) and 3.2(c), as applicable.


3.3            The lien and security interest created hereunder shall be
automatically released:  (i) with respect to all Collateral upon the payment in
full of all Secured Obligations, (ii) with respect to Collateral that is sold or
to be sold as part of or in connection with any sale permitted under this
Agreement to a Person that is not a Loan Party, or (iii) if approved, authorized
or ratified in writing in accordance with this Agreement.  Upon such release
Agent shall, upon the request and at the sole cost and expense of the Loan
Parties, assign, transfer and deliver to the Loan Parties, against receipt and
without recourse to or warranty by Agent, such of the Collateral or any part
thereof to be released as may be in possession of Agent and as shall not have
been sold or otherwise applied pursuant to the terms hereof and proper documents
and instruments (including UCC 3 termination financing statements or releases)
acknowledging the release of such Collateral.
 

--------------------------------------------------------------------------------

SECTION 4.  CONDITIONS PRECEDENT TO LOAN


The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:


4.1            Initial Advance.  On or prior to the Closing Date, Borrower shall
have delivered to Agent the following:


(a)            executed originals of the Loan Documents, Account Control
Agreements, a legal opinion of Borrower’s counsel, and all other documents and
instruments reasonably required by Agent to effectuate the transactions
contemplated hereby or to create and perfect the Liens of Agent with respect to
all Collateral, in all cases in form and substance reasonably acceptable to
Agent;


(b)            certified copy of resolutions of Borrower’s board of directors
evidencing approval of (i) the Loan and other transactions evidenced by the Loan
Documents; and (ii) the Warrant and transactions evidenced thereby;


(c)            certified copies of the Certificate of Incorporation and the
Bylaws, as amended through the Closing Date, of Borrower;


(d)            a certificate of good standing for Borrower from its state of
incorporation and similar certificates from all other jurisdictions in which it
does business and where the failure to be qualified would have a Material
Adverse Effect;


(e)            the Deed of Trust and all ancillary documents thereto;


(f)            payment of the Facility Charge and reimbursement of Agent’s and
Lender’s current expenses reimbursable pursuant to this Agreement, which amounts
may be deducted from the initial Advance; Agent and Lender acknowledge that,
prior to the date hereof, they have received the Commitment Fee to be applied in
its entirety toward the payment of any non-legal transaction costs and non-legal
due diligence expenses incurred by Agent and Lender through the Closing Date;
and


(g)            such other documents as Agent may reasonably request.


4.2            All Advances.  On each Advance Date:


(a)            Agent shall have received (i) an Advance Request for the relevant
Advance as required by 2.2(b), each duly executed by Borrower’s Chief Executive
Officer or Chief Financial Officer, and (ii) any other documents Agent may
reasonably request.


(b)            The representations and warranties set forth in this Agreement
and in Section 5 and in the Warrant shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.


(c)            Borrower shall be in compliance with all the terms and provisions
set forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after such Advance no Event of
Default shall have occurred and be continuing.
 

--------------------------------------------------------------------------------

(d)            Each Advance Request shall be deemed to constitute a
representation and warranty by Borrower on the relevant Advance Date as to the
matters specified in paragraphs (b) and (c) of this Section 4.2 and as to the
matters set forth in the Advance Request.


4.3            No Default.  As of the Closing Date and each Advance Date, (i) no
fact or condition exists that would (or would, with the passage of time, the
giving of notice, or both) constitute an Event of Default and (ii) no event that
has had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.


SECTION 5.  REPRESENTATIONS AND WARRANTIES OF BORROWER


Borrower represents and warrants that:


5.1            Corporate Status.  Borrower is a corporation duly organized,
legally existing and in good standing under the laws of the State of Delaware,
and is duly qualified as a foreign corporation in all jurisdictions in which the
nature of its business or location of its properties require such qualifications
and where the failure to be qualified could reasonably be expected to have a
Material Adverse Effect.  Borrower’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit
C, as may be updated by Borrower in a written notice (including any Compliance
Certificate) provided to Agent after the Closing Date.


5.2            Collateral.  Borrower owns the Collateral and the Intellectual
Property, free of all Liens, except for Permitted Liens.  Borrower has the power
and authority to grant to Agent a Lien in the Collateral as security for the
Secured Obligations .


5.3            Consents.  Borrower’s execution, delivery and performance of this
Agreement and all other Loan Documents, and Borrower’s execution of the Warrant,
(i) have been duly authorized by all necessary corporate action of Borrower,
(ii) will not result in the creation or imposition of any Lien upon the
Collateral, other than Permitted Liens and the Liens created by this Agreement
and the other Loan Documents, (iii) do not violate any provisions of Borrower’s
Certificate or Articles of Incorporation (as applicable), bylaws, or any, law,
regulation, order, injunction, judgment, decree or writ to which Borrower is
subject and (iv) except as described on Schedule 5.3, do not violate any
contract or agreement or require the consent or approval of any other Person
which has not already been obtained.  The individual or individuals executing
the Loan Documents and the Warrant are duly authorized to do so.


5.4            Material Adverse Effect.  No event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing. Borrower is not aware of any event likely to occur that is
reasonably expected to result in a Material Adverse Effect.
 

--------------------------------------------------------------------------------

5.5            Actions Before Governmental Authorities.  Except as described on
Schedule 5.5, there are no actions, suits or proceedings at law or in equity or
by or before any governmental authority now pending or, to the knowledge of
Borrower, threatened against or affecting Borrower or its property.


5.6            Laws.  Borrower is not in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any governmental authority, where such violation or default is
reasonably expected to result in a Material Adverse Effect.  Borrower is not in
default in any manner under any provision of any agreement or instrument
evidencing Indebtedness, or any other material agreement to which it is a party
or by which it is bound.


5.7            Information Correct and Current.  No information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
Borrower to Agent in connection with any Loan Document or included therein or
delivered pursuant thereto contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading at the time such
statement was made or deemed made. Additionally, any and all financial or
business projections provided by Borrower to Agent, whether prior to or after
the Closing Date, shall be (i) provided in good faith and based on the most
current data and information available to Borrower, and (ii) the most current of
such projections provided to Borrower’s Board of Directors.


5.8            Tax Matters.  Borrower has filed all federal, state and local tax
returns that it is required to file, except, with respect to state and local tax
returns, where the failure to file such tax returns could not reasonably be
expected to have a Material Adverse Effect.  Except as described on Schedule
5.8, (i) Borrower has duly paid or fully reserved for all taxes or installments
thereof (including any interest or penalties) as and when due, which have or may
become due pursuant to such returns, and (ii) Borrower has paid or fully
reserved for any tax assessment received by Borrower for the three (3) years
preceding the Closing Date, if any (including any taxes being contested in good
faith and by appropriate proceedings).


5.9            Intellectual Property Claims.  Borrower is the sole owner of, or
otherwise has the right to use, the Intellectual Property, except for joint
ownership of Intellectual Property pursuant to research collaboration and
license agreements disclosed on Schedule 5.9.  (i) To the best of Borrower’s
knowledge, each of the material registered Copyrights, registered Trademarks and
Patents is valid and enforceable, (ii) no material part of the Material
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and (iii) no claim has been made to Borrower in writing that any material
part of the Material Intellectual Property violates the rights of any third
party. Exhibit D is a true, correct and complete list of each of Borrower’s
Patents, registered Trademarks, registered Copyrights, and material agreements
under which Borrower licenses Material Intellectual Property from third parties
(other than shrink-wrap software licenses), together with application or
registration numbers, as applicable, owned by Borrower or any Subsidiary, in
each case as of the Closing Date. To Borrower’s knowledge, Borrower is not in
material breach of, nor has Borrower failed to perform any material obligations
under, any of the material agreements that are currently in effect listed in
Exhibit D and, to Borrower’s knowledge, except as set forth on Schedule 5.9, no
third party to any such material agreement is in material breach thereof or has
failed to perform any material obligations thereunder.
 

--------------------------------------------------------------------------------

5.10            Intellectual Property.  Except as described on Schedule 5.10, to
Borrower’s knowledge, Borrower has, or in the case of any proposed business,
will have, all material rights with respect to Material Intellectual Property
necessary in the operation or conduct of Borrower’s business as currently
conducted and proposed to be conducted by Borrower.  Without limiting the
generality of the foregoing, and in the case of Licenses, except for
restrictions that are unenforceable under Division 9 of the UCC, to Borrower’s
knowledge, Borrower has the right, to the extent required to operate Borrower’s
business, to freely transfer, license or assign Material Intellectual Property
(except for inventions and other Intellectual Property created or produced
pursuant to contractual obligations between any Loan Party and the United States
government pursuant to 48 CFR 52.227-11 or by the incorporation of such statute
into any contractual obligations) without condition, restriction or payment of
any kind (other than license payments in the ordinary course of business) to any
third party, except for Material Intellectual Property subject to Licenses to
the extent such Licenses constitute Permitted Transfers of the type described in
clauses (ii) through (vi) of the definition of Permitted Transfers and, to
Borrower’s knowledge, Borrower owns or has the right to use, pursuant to valid
licenses, all software development tools, library functions, compilers and all
other third-party software and other items that are used in the design,
development, promotion, sale, license, manufacture, import, export, use or
distribution of Borrower Products.


5.11            Borrower Products.  To Borrower’s knowledge, except as described
on Schedule 5.11, no Material Intellectual Property owned by Borrower has been
or is subject to any actual or, to the knowledge of Borrower, threatened
litigation, proceeding (including any proceeding in the United States Patent and
Trademark Office or any corresponding foreign office or agency) or outstanding
decree, order, judgment, settlement agreement or stipulation that restricts in
any manner Borrower’s use, transfer or licensing thereof or that may affect the
validity, use or enforceability thereof. To Borrower’s knowledge, there is no
decree, order, judgment, agreement, stipulation, arbitral award or other
provision entered into in connection with any litigation or proceeding that
obligates Borrower to grant licenses or ownership interest in any future
Intellectual Property related to the operation or conduct of the material
business of Borrower or Borrower Products.  To Borrower’s knowledge, Borrower
has not received any written notice or claim, or, to the knowledge of Borrower,
oral notice or claim, challenging or questioning Borrower’s ownership in any
Intellectual Property (or written notice of any claim challenging or questioning
the ownership in any licensed Intellectual Property of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto.  To the knowledge of Borrower’s Senior Director of
Intellectual Property, the production and sale of Borrower Products does not
infringe the Intellectual Property rights of others.
 

--------------------------------------------------------------------------------

5.12            Financial Accounts.  Exhibit E, as may be updated by the
Borrower in a written notice provided to Agent after the Closing Date, is a
true, correct and complete list of (a) all banks and other financial
institutions at which Borrower or any Subsidiary maintains Deposit Accounts and
(b) all institutions at which Borrower or any Subsidiary maintains an account
holding Investment Property, and such exhibit correctly identifies the name,
address and telephone number of each bank or other institution, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor.


5.13            Employee Loans.  Except for Permitted Investments of the type
described in clauses (i) [existing Investments], (vii) [stock purchase loans] or
(viii) [travel advances and relocation loans] of the definition thereof,
Borrower has no outstanding loans to any employee, officer or director of the
Borrower nor has Borrower guaranteed the payment of any loan made to an
employee, officer or director of the Borrower by a third party.


5.14            Capitalization and Subsidiaries.  Borrower’s capitalization as
of the Closing Date is set forth on Schedule 5.14 annexed hereto.  Borrower does
not own any stock, partnership interest or other securities of any Person,
except for Permitted Investments.  Attached as Schedule 5.14, as may be updated
by Borrower in a written notice provided after the Closing Date, is a true,
correct and complete list of each Subsidiary.


5.15            Real Property.  None of the real property pursuant to the Deed
of Trust is owned by a Real Estate Investment Trust (“REIT”).  XOMA Corporation,
f/k/a XOMA Ltd., is the true owner of the buildings and land on which such
buildings are situated as set forth in the Deed of Trust.


SECTION 6.  INSURANCE; INDEMNIFICATION


6.1            Coverage.  Borrower shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in Borrower’s line of business.  Such risks shall
include the risks of bodily injury, including death, property damage, personal
injury, and advertising injury.  Borrower must maintain a minimum of $2,000,000
of commercial general liability insurance for each occurrence.  Borrower has and
agrees to maintain a minimum of $2,000,000 of directors’ and officers’ insurance
for each occurrence and $5,000,000 in the aggregate.  So long as there are any
Secured Obligations (other than inchoate indemnity obligations) outstanding,
Borrower shall also cause to be carried and maintained insurance upon the
Collateral, insuring against all risks of physical loss or damage howsoever
caused, in an amount not less than the full replacement cost of the Collateral,
provided that such insurance may be subject to standard exceptions and
deductibles.


6.2            Certificates.  Borrower shall deliver to Agent certificates of
insurance that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2.  Borrower’s
insurance certificate shall state Agent (shown as “Hercules Technology Growth
Capital, Inc., as Agent”) is an additional insured for commercial general
liability, a loss payee for all risk property damage insurance, subject to the
insurer’s approval, and a loss payee for property insurance and additional
insured for liability insurance for any future insurance that Borrower may
acquire from such insurer.  Attached to the certificates of insurance will be
additional insured endorsements for liability and lender’s loss payable
endorsements for all risk property damage insurance.  Borrower will endeavor to
provide a minimum of thirty (30) days (ten (10) days for non-payment of premium)
advance written notice to Agent of cancellation or any other change adverse to
Agent’s interests.  Any failure of Agent to scrutinize such insurance
certificates for compliance is not a waiver of any of Agent’s rights, all of
which are reserved.
 

--------------------------------------------------------------------------------

6.3            Indemnity.  Borrower agrees to indemnify and hold Agent, Lender
and their officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, costs, expenses, damages and liabilities
(including such claims, costs, expenses, damages and liabilities based on
liability in tort, including strict liability in tort), including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense
(including those incurred upon any appeal) (collectively, “Liabilities”), that
may be instituted or asserted against or incurred by such Indemnified Person as
the result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases Liabilities to the extent resulting from any Indemnified Person’s
gross negligence or willful misconduct. Borrower agrees to pay, and to save
Agent and Lender harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all excise, sales or other similar
taxes (excluding taxes imposed on or measured by the net income of Agent or
Lender) that may be payable or determined to be payable with respect to any of
the Collateral or this Agreement.  In no event shall any Indemnified Person be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings).


SECTION 7.  COVENANTS OF BORROWER


Borrower agrees as follows:


7.1            Financial Reports.  Borrower shall furnish to Agent the financial
statements and reports listed hereinafter (the “Financial Statements”):


(a)            as soon as practicable (and in any event within 30 days) after
the end of each month, a report detailing the balances of cash and cash
equivalents held by Borrower in Deposit Accounts, or accounts holding liquid
Investment Property, provided, however, that to the extent Borrower’s market
capitalization is less than $250,000,000, Borrower shall also deliver unaudited
interim and year-to-date financial statements as of the end of such month
(prepared on a consolidated and consolidating basis, if applicable), including
balance sheet and related statements of income and cash flows accompanied by a
report detailing any material contingencies (including the commencement of any
material litigation by or against Borrower) or any other occurrence that would
reasonably be expected to have a Material Adverse Effect, all certified by
Borrower’s Chief Executive Officer or Chief Financial Officer to the effect that
they have been prepared in accordance with GAAP, except (i) for the absence of
footnotes, (ii) that they are subject to normal year end adjustments, and (iii)
they do not contain certain non-cash items that are customarily included in
quarterly and annual financial statements;
 

--------------------------------------------------------------------------------

(b)            as soon as practicable (and in any event within 45 days) after
the end of each calendar quarter, unaudited interim and year-to-date financial
statements as of the end of such calendar quarter (prepared on a consolidated
and consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that would reasonably be expected
to have a Material Adverse Effect,  certified by Borrower’s Chief Executive
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, except (i) for the absence of footnotes, and (ii) that
they are subject to normal year end adjustments; as well as the most recent
capitalization table for Borrower, including the weighted average exercise price
of employee stock options;


(c)            as soon as practicable (and in any event within one hundred fifty
(150) days) after the end of each fiscal year, unqualified audited financial
statements as of the end of such year (prepared on a consolidated and
consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows, and setting forth in comparative form the
corresponding figures for the preceding fiscal year, certified by a firm of
independent certified public accountants selected by Borrower and reasonably
acceptable to Agent, accompanied by any management report from such accountants;


(d)            at the same time as delivery of the unaudited financial
statements required by Section 7.1(a) and (b), a Compliance Certificate in the
form of Exhibit F;


(e)            promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports that Borrower
has made available to its stockholders and copies of any regular, periodic and
special reports or registration statements that Borrower files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;


(f)            promptly following each meeting of Borrower’s Board of Directors,
copies of all presentation materials that Borrower provides to its directors in
connection with meetings of the Board of Directors shall be made available for
inspection by Agent at Borrower’s premises at reasonable times and upon
reasonable notice, provided that in all cases Borrower may exclude any
information or materials relating to executive compensation, executive sessions,
debt refinancings, confidential merger activities, attorney-client privilege
materials and other similar confidential or sensitive information; and


(g)            financial and business projections within thirty (30) days after
their approval by Borrower’s Board of Directors, and in any event, within 45
days following the end of Borrower’s fiscal year, as well as budgets, operating
plans and other financial information reasonably requested by Agent.
 

--------------------------------------------------------------------------------

Borrower shall not (without the consent of Agent, such consent not to be
unreasonably withheld or delayed), make any change in its (a) accounting
policies or reporting practices, except as required by GAAP or (b) fiscal years
or fiscal quarters. The fiscal year of Borrower shall end on December 31.


The executed Compliance Certificate may be sent via facsimile to Agent at (650)
473-9194 or via e-mail to cnorman@herculestech.com.  All Financial Statements
required to be delivered pursuant to clauses (a), (b) and (c) shall be sent via
e-mail to financialstatements@herculestech.com with a copy to
cnorman@herculestech.com provided, that if e-mail is not available or sending
such Financial Statements via e-mail is not possible, they shall be sent via
facsimile to Agent at: (866) 468-8916, attention Chief Credit Officer.  To the
extent any documents required to be delivered pursuant to the terms hereof are
included in materials otherwise filed with the SEC, Borrower electronically may
deliver such documents by e-mailing a link to the applicable filing posted on
the SEC website currently located at http://www.sec.gov.


7.2            Management Rights.  Borrower shall permit any representative that
Agent or Lender authorizes, including its attorneys and accountants, to inspect
the Collateral and examine and make copies and abstracts of the books of account
and records of Borrower at reasonable times and upon reasonable notice during
normal business hours; provided that, such inspection and examination shall be
conducted no more often than twice every twelve (12) months unless an Event of
Default has occurred and is continuing.  In addition, any such representative
shall have the right to meet with management and officers of Borrower to discuss
such books of account and records.  In addition, Agent or Lender shall be
entitled at reasonable times and intervals to consult with and advise the
management and officers of Borrower concerning significant business issues
affecting Borrower.  Such consultations shall not unreasonably interfere with
Borrower’s business operations.  The parties intend that the rights granted
Agent and Lender shall constitute “management rights” within the meaning of 29
C.F.R Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Agent or Lender with respect to any business issues shall not
be deemed to give Agent or Lender, nor be deemed an exercise by Agent or Lender
of, control over Borrower’s management or policies.


7.3            Further Assurances.  Borrower shall from time to time execute,
deliver and file, alone or with Agent, any financing statements, security
agreements, collateral assignments, notices, control agreements, or other
documents to perfect or give the highest priority to Agent’s Lien on the
Collateral.  Borrower shall from time to time procure any instruments or
documents as may be reasonably requested by Agent, and take all further action
that may be necessary or desirable, or that Agent may reasonably request, to
perfect and protect the Liens granted hereby and thereby.  In addition, and for
such purposes only, Borrower hereby authorizes Agent to execute and deliver on
behalf of Borrower and to file such financing statements, collateral
assignments, notices, control agreements, security agreements and other
documents without the signature of Borrower either in Agent’s name or in the
name of Agent as agent and attorney-in-fact for Borrower.  Borrower shall
protect and defend Borrower’s title to the Collateral and Agent’s Lien thereon
against all Persons claiming any interest adverse to Borrower or Agent other
than Permitted Liens.
 

--------------------------------------------------------------------------------

7.4            Indebtedness.  No Loan Party shall create, incur, assume,
guarantee or be or remain liable with respect to any Indebtedness, or permit any
Subsidiary so to do, other than Permitted Indebtedness, or prepay any
Indebtedness (other than (i) the Secured Obligations and (ii) except upon the
occurrence of any Event of Default and during the continuance thereof, mandatory
prepayments required by the documents or instruments evidencing the Indebtedness
permitted by clauses (ix) and (x) of the definition of Permitted Indebtedness
[relating to the Servier and Novartis agreements]) or take any actions which
impose on a Loan Party an obligation to prepay any Indebtedness (other than
mandatory prepayments required by the documents or instruments evidencing the
Indebtedness permitted by clauses (ix) and (x) of the definition of Permitted
Indebtedness), except for the conversion of Indebtedness into equity securities
and the payment of cash in lieu of fractional shares in connection with such
conversion.


7.5            Collateral.  (a) Borrower shall at all times keep the Collateral,
the Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Agent prompt written notice of any legal process affecting the
Collateral, the Intellectual Property, such other property and assets, or any
Liens thereon, provided however, that the Collateral and such other property and
assets may be subject to Permitted Liens except that there shall be no Liens
whatsoever on Intellectual Property other than those of the type described in
clauses (i), (ii), (iii), (ix), and (xv) through (xxii) of Permitted Liens.  (b)
Borrower shall cause its Subsidiaries to protect and defend such Subsidiary’s
title to its assets from and against all Persons claiming any interest adverse
to such Subsidiary, and Borrower shall cause its Subsidiaries at all times to
keep such Subsidiary’s property and assets free and clear from any legal process
or Liens whatsoever (except for Permitted Liens), and shall give Agent prompt
written notice of any legal process affecting such Subsidiary’s assets.  (c)
Borrower shall not agree with any Person other than Agent or Lender not to
encumber its property except for Permitted Negative Pledges and customary
anti-assignment provisions in contracts or licenses, in each case only to the
extent such covenant not to encumber is limited to the specific asset and the
proceeds thereof that is the subject of the applicable Permitted Negative
Pledge.


7.6            Investments.  No Loan Party shall directly or indirectly acquire
or own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments.


7.7            Distributions.  Borrower shall not, and shall not allow any
Subsidiary to, (a) repurchase or redeem any class of stock or other equity
interest other than (i) pursuant to employee, director or consultant stock
purchase or repurchase plans or other similar agreements, provided, however, in
each case the repurchase or redemption price does not exceed the original
consideration paid for such stock or equity interest, and (ii) the conversion of
any of its convertible securities into other securities pursuant to the terms of
such convertible securities or otherwise in exchange therefor or (b) declare or
pay any cash dividend or make a cash distribution on any class of stock or other
equity interest, except that a Subsidiary may pay dividends or make
distributions to a Loan Party, and Borrower and a Subsidiary may pay dividends
solely in common stock, or (c) lend money to any employees, officers or
directors or guarantee the payment of any such loans granted by a third party in
excess of $250,000 in the aggregate or (d) waive, release or forgive any
Indebtedness owed by any employees, officers or directors in excess of $250,000
in the aggregate.
 

--------------------------------------------------------------------------------

7.8            Transfers.  Except for Permitted Transfers, no Loan Party shall
voluntarily or involuntarily transfer, sell, lease, license, lend or in any
other manner convey any equitable, beneficial or legal interest in any material
portion of its assets.


7.9            Mergers or Acquisitions.  Borrower shall not merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with or
into any other business organization (other than mergers or consolidations of
(a) a Subsidiary which is not a Loan Party into another Subsidiary or into a
Loan Party or (b) a Loan Party into another Loan Party), or acquire, or permit
any of its Subsidiaries to acquire, all or substantially all of the capital
stock or property of another Person except where (i) the cash consideration paid
in respect of such transactions does not in the aggregate exceed $1,000,000
during any fiscal year, (ii) no Event of Default has occurred, is continuing or
would exist after giving effect to such transactions, (iii) such transactions do
not result in a Change in Control, and (iv) Borrower is the surviving entity.


7.10            Taxes.  Borrower and its Subsidiaries shall pay when due all
taxes, fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against Borrower,
Agent, Lender (in the case of Agent and Lender, solely to the extent
constituting present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document but excluding taxes on Agent’s or Lender’s net income) or the
Collateral or upon Borrower’s ownership, possession, use, operation or
disposition thereof or upon Borrower’s rents, receipts or earnings arising
therefrom.  Notwithstanding the above, Guarantor shall be exclusively
responsible for the payment of any withholding or other taxes applicable in
connection with the Guarantor Collateral or the issuance of the Guaranty and the
Guarantor Security Documents.  Borrower shall file on or before the due date
therefor all personal property tax returns in respect of the Collateral. 
Notwithstanding the foregoing, Borrower may contest, in good faith and by
appropriate proceedings, taxes for which Borrower maintains adequate reserves
therefor in accordance with GAAP.


7.11            Corporate Changes.  Neither Borrower nor any Subsidiary shall
change its corporate name, legal form or jurisdiction of formation without
twenty (20) days’ prior written notice to Agent.  Neither Borrower nor any
Subsidiary shall suffer a Change in Control. Neither Borrower nor any Subsidiary
shall relocate its chief executive office or its principal place of business
unless: (i) it has provided prior written notice to Agent; and (ii) in the case
of any Borrower, such relocation shall be within the continental United States. 
Neither Borrower nor any Subsidiary shall relocate any item of Collateral (other
than (x) sales of Inventory in the ordinary course of business, (y) relocations
of Equipment having an aggregate value of up to $250,000 in any fiscal year, and
(z) relocations of Collateral from a location described on Exhibit C to another
location described on Exhibit C) unless (i) it has provided prompt written
notice to Agent, (ii) in the case of any Borrower, such relocation is within the
continental United States and, (iii) if such relocation is to a third party
bailee, it has delivered a bailee agreement in form and substance reasonably
acceptable to Agent.
 

--------------------------------------------------------------------------------

7.12            Deposit Accounts.  No Borrower or Guarantor shall maintain any
Deposit Accounts, or accounts holding Investment Property, except with respect
to which Agent has an Account Control Agreement.  Notwithstanding anything
herein to the contrary, there shall be no requirement for any Loan Party to
establish Account Control Agreements covering:  (a) any deposit account
exclusively used for payroll, payroll taxes, or other employee wage and benefit
payments to or for the benefit of the Loan Parties’ employees, provided that the
aggregate balance in such accounts does not exceed the amount necessary to make
the immediately succeeding payroll, payroll tax or benefit payment (or such
minimum amount as may be required by any requirement of law with respect to such
accounts), as applicable, (b) the zero-balance disbursement account identified
on Exhibit E, (c) Deposit Accounts identified on Exhibit E holding cash or cash
equivalents securing obligations permitted under clause (vii) [relating to
letter of credit and corporate credit card reimbursement obligations] of the
definition of Permitted Indebtedness, and (d) any deposit account or securities
account the average daily balance of which in the aggregate, together with the
average daily balance of all such other deposit accounts and securities accounts
excluded pursuant to this clause (d), does not exceed $250,000.


7.13            Joinder Agreements.  Borrower shall notify Agent of each
Domestic Subsidiary formed or acquired subsequent to the Closing Date and,
within 15 days of formation, shall cause any such Domestic Subsidiary (other
than TRUMENBA SPE) to execute and deliver to Agent a Joinder Agreement and cause
any such newly formed or acquired Foreign Subsidiary to execute and deliver to
Agent a guaranty and appropriate guaranty security documents.


7.14            Foreign Subsidiaries.  Borrower shall not permit the Foreign
Subsidiaries collectively to hold cash or assets valued in excess of $3,000,000
USD in the aggregate at any given time, nor shall the Foreign Subsidiaries
collectively generate annual revenues in excess of such amount without first
becoming Loan Parties.


7.15            Notification of Event of Default.  Borrower shall notify Agent
promptly of the occurrence of any Event of Default.


7.16            SBA.  Agent and Lender have received a license from the U.S.
Small Business Administration (“SBA”) to extend loans as a small business
investment company (“SBIC”) pursuant to the Small Business Investment Act of
1958, as amended, and the associated regulations (collectively, the “SBIC
Act”).  Portions of the loan to Borrower will be made under the SBA license and
the SBIC Act.  Addendum 1 to this Agreement outlines various responsibilities of
Agent, Lender and Borrower associated with an SBA loan, and such Addendum 1 is
hereby incorporated in this Agreement.
 

--------------------------------------------------------------------------------

7.17            Post-Closing Conditions.


(a)            On or before March 6, 2015, Borrower shall cause Guarantor to
deliver to Agent the fully executed Guaranty and the Guarantor Security
Documents.

(b)            On or before the corresponding dates set forth on Schedule 7.17,
Borrower shall use its commercially reasonable efforts to deliver or cause to be
delivered the documents listed on Schedule 7.17.


SECTION 8.  [RESERVED]


SECTION 9.  EVENTS OF DEFAULT


The occurrence of any one or more of the following events shall be an Event of
Default:


9.1            Payments.  Borrower fails to pay any amount due under this
Agreement or any of the other Loan Documents on the due date, provided, however,
that an Event of Default shall not occur on account of a failure to pay due
solely to an administrative or operational error of Agent in auto-debiting
Borrower’s account, or of any depositary institution that is crediting by ACH or
wiring such payment if Borrower had the funds to make the payment when due and
makes the payment within three (3) days following Borrower’s knowledge of such
failure to pay; or


9.2            Covenants.  Borrower breaches or defaults in the performance of
any covenant or Secured Obligation under this Agreement, or any of the other
Loan Documents or any other agreement among Borrower, Agent and Lender, and (a)
with respect to a default under any covenant under this Agreement (other than
under Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.12, 7.14, 7.15, 7.16 and
7.17), any other Loan Document or any other agreement among Borrower, Agent and
Lender, such default continues for more than ten (10) days after the earlier of
the date on which (i) Agent or Lender has given notice of such default to
Borrower and (ii) Borrower has actual knowledge of such default or (b) with
respect to a default under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9,
7.12, 7.14, 7.15, 7.16 and 7.17, the occurrence of such default; or


9.3            Material Adverse Effect.  A circumstance has occurred that would
reasonably be expected to have a Material Adverse Effect; or


9.4            Representations.  Any representation or warranty made by Borrower
in any Loan Document or in the Warrant shall have been false or misleading in
any material respect when made; or


9.5            Insolvency.  (A) Borrower (i) shall make an assignment for the
benefit of creditors; or (ii) shall be unable to pay its debts as they become
due, or be unable to pay or perform under the Loan Documents, or shall become
insolvent; or (iii) shall file a voluntary petition in bankruptcy; or (iv) shall
file any petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or (vi)
shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either (i)
thirty (30) days shall have expired after the commencement of an involuntary
action against Borrower seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, without such action being dismissed or all
orders or proceedings thereunder affecting the operations or the business of
Borrower being stayed; or (ii) a stay of any such order or proceedings shall
thereafter be set aside and the action setting it aside shall not be timely
appealed; or (iii) Borrower shall file any answer admitting or not contesting
the material allegations of a petition filed against Borrower in any such
proceedings; or (iv) the court in which such proceedings are pending shall enter
a decree or order granting the relief sought in any such proceedings; or (v)
thirty (30) days shall have expired after the appointment, without the consent
or acquiescence of Borrower, of any trustee, receiver or liquidator of Borrower
or of all or any substantial part of the properties of Borrower without such
appointment being vacated; or
 

--------------------------------------------------------------------------------

9.6            Attachments; Judgments.  Any portion of Borrower’s assets is
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments is/are entered for the payment of money, individually or in the
aggregate, of at least $250,000, (in the case of judgments, in excess of amounts
covered by independent third party insurance as to which liability has been
accepted by such insurance carrier as of the date of such entry of judgment) and
such attachment, seizure, levy or judgment remains unsatisfied, unvacated or
unstayed for a period of ten (10) days after the entry thereof, or Borrower is
enjoined or in any way prevented by court order from conducting any part of its
business; or


9.7            Other Obligations.  The occurrence of any default under any
agreement or obligation of Borrower involving any Indebtedness in excess of
$250,000, or the occurrence of any default under any agreement or obligation of
Borrower that could reasonably be expected to have a Material Adverse Effect.


9.8            Stop Trade.  At any time an SEC stop trade order or NASDAQ market
trading suspension of the Common Stock shall be in effect for five (5)
consecutive days or five (5) days during a period of ten (10) consecutive days,
excluding in all cases a suspension of all trading on a public market, provided
that Borrower shall not have been able to cure such trading suspension within
thirty (30) days of the notice thereof or list the Common Stock on another
public market within sixty (60) days of such notice.


9.9            Guaranty.  If any guaranty of the Secured Obligations, including
without limitation the Guaranty, ceases for any reason to be in full force and
effect, or if any guarantor thereof, including without limitation Guarantor,
fails to perform any obligation under such guaranty or under any of the security
documents applicable thereto, including without limitation the Guarantor
Security Documents, or any event of default occurs under such guaranty or such
guarantor security documents or any guarantor revokes or purports to revoke its
guaranty, or any material misrepresentation or material misstatement exists now
or hereafter in any warranty or representation set forth any guaranty or the
applicable guarantor security documents or in any certificate delivered to Agent
in connection with such guaranty or such guarantor security documents, or if any
of the circumstances described in Sections 9.3 through 9.7 occur with respect to
any guarantor.
 

--------------------------------------------------------------------------------

SECTION 10.  REMEDIES


10.1         General.  Upon and during the continuance of any one or more Events
of Default, (i) Agent may, at its option, accelerate and demand payment of all
or any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.5, all of
the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), (ii) Agent may, at its
option, sign and file in Borrower’s name any and all collateral assignments,
notices, control agreements, security agreements and other documents it deems
necessary or appropriate to perfect or protect the repayment of the Secured
Obligations, and in furtherance thereof, Borrower hereby grants Agent an
irrevocable power of attorney coupled with an interest, and (iii) Agent may
notify any of Borrower’s account debtors to make payment directly to Agent,
compromise the amount of any such account on Borrower’s behalf and endorse
Agent’s name without recourse on any such payment for deposit directly to
Agent’s account.  Agent may exercise all rights and remedies with respect to the
Collateral under the Loan Documents or otherwise available to it under the UCC
and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral.  All Agent’s rights and remedies shall be cumulative and not
exclusive.  Notwithstanding anything contained herein to the contrary, Agent
agrees not to deliver any notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any control agreement or similar
agreement providing control of any Collateral unless an Event of Default has
occurred and is continuing.


10.2         Collection; Foreclosure.  Upon the occurrence and during the
continuance of any Event of Default, Agent may, at any time or from time to
time, apply, collect, liquidate, sell in one or more sales, lease or otherwise
dispose of, any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Agent may
elect.  Any such sale may be made either at public or private sale at its place
of business or elsewhere.  Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower.  Agent
may require Borrower to assemble the Collateral and make it available to Agent
at a place designated by Agent that is reasonably convenient to Agent and
Borrower.  The proceeds of any sale, disposition or other realization upon all
or any part of the Collateral shall be applied by Agent in the following order
of priorities:


First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s costs and professionals’ and advisors’ fees and expenses as described
in Section 11.11;
 

--------------------------------------------------------------------------------

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and


Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.


Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.


10.3          No Waiver.  Agent shall be under no obligation to marshal any of
the Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.


10.4         Cumulative Remedies.  The rights, powers and remedies of Agent
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative.  The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Agent.


SECTION 11.  MISCELLANEOUS


11.1         Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.


11.2          Notice.  Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States mails, with proper first class postage
prepaid, in each case addressed to the party to be notified as follows:


(a)            If to Agent:


HERCULES TECHNOLOGY GROWTH CAPITAL, INC.


Legal Department
Attention:  Chief Legal Officer and Chad Norman
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
Facsimile:  650-473-9194
Telephone:  650-289-3060
 

--------------------------------------------------------------------------------

(b)            If to Lender:
 
HERCULES TECHNOLOGY III, L.P.
Legal Department
Attention:  Chief Legal Officer and Chad Norman
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
Facsimile:  650-473-9194
Telephone:  650-289-3060


(c)             If to Borrower:
 
XOMA CORPORATION
 
Attention:  Fred Kurland, Chief Financial Officer
2910 Seventh Street
Berkeley, CA 94710
Facsimile:  (510) 644-2011
Telephone: (510) 204-7200


(d)            If to Guarantor:
 
XOMA Technology Ltd.
 
c/o XOMA Corporation
Attention:  Fred Kurland, Chief Financial Officer
2910 Seventh Street
Berkeley, CA 94710
Facsimile:  (510) 644-2011
Telephone: (510) 204-7200
or to such other address as each party may designate for itself by like notice.


11.3          Entire Agreement; Amendments.


(a)            This Agreement and the other Loan Documents constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and thereof, and supersede and replace in their entirety any prior
proposals, term sheets, non-disclosure or confidentiality agreements, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof (including Agent’s revised
proposal letter dated January 22, 2015 and accepted by Borrower on January 26,
2015).
 

--------------------------------------------------------------------------------

(b)            Neither this Agreement, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 11.3(b).  The Required Lenders and any Loan
Party party to the relevant Loan Document may, or, with the written consent of
the Required Lenders, the Agent and the Loan Party party to the relevant Loan
Document may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Party hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or the Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (A) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder or extend
the scheduled date of any payment thereof, in each case without the written
consent of each Lender directly affected thereby; (B) eliminate or reduce the
voting rights of any Lender under this Section 11.3(b) without the written
consent of such Lender; (C) reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by the Loan Party of any
of its rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release a Loan Party from
its obligations under the Loan Documents, in each case without the written
consent of all Lenders; or (D) amend, modify or waive any provision of Section
11.17 without the written consent of the Agent.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each Lender and
shall be binding upon Borrower, the other Loan Party, the Lender, the Agent and
all future holders of the Loans.
 
11.4         No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.


11.5         No Waiver.  The powers conferred upon Agent and Lender by this
Agreement are solely to protect its rights hereunder and under the other Loan
Documents and its interest in the Collateral and shall not impose any duty upon
Agent or Lender to exercise any such powers.  No omission or delay by Agent or
Lender at any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by the Loan
Parties at any time designated, shall be a waiver of any such right or remedy to
which Agent or Lender is entitled, nor shall it in any way affect the right of
Agent or Lender to enforce such provisions thereafter.


11.6         Survival.  All agreements, representations and warranties contained
in this Agreement and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Agent and Lender and
shall survive the execution and delivery of this Agreement.  The indemnity
obligations of Borrower in Section 6.3 shall survive until the statute of
limitations with respect to such claim or cause of action Agent or Lender may
have in connection with such indemnity obligations shall have run.


11.7         Successors and Assigns.  The provisions of this Agreement and the
other Loan Documents shall inure to the benefit of and be binding on the Loan
Parties and their permitted assigns (if any).  No Loan Party shall assign its
obligations under this Agreement or any of the other Loan Documents without
Agent’s express prior written consent, and any such attempted assignment shall
be void and of no effect.  Agent and Lender may assign, transfer, or endorse its
rights hereunder and under the other Loan Documents without prior notice to any
Loan Party, and all of such rights shall inure to the benefit of Agent’s and
Lender’s successors and assigns.
 

--------------------------------------------------------------------------------

11.8         Governing Law.  This Agreement and the other Loan Documents have
been negotiated and delivered to Agent and Lender in the State of California,
and shall have been accepted by Agent and Lender in the State of California. 
Payment to Agent and Lender by Borrower of the Secured Obligations is due in the
State of California.  This Agreement and the other Loan Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.


11.9        Consent to Jurisdiction and Venue.  All judicial proceedings (to the
extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to this Agreement or any of the other Loan
Documents may be brought in any state or federal court located in the State of
California.  By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement or the other Loan
Documents.  Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 11.2, and shall be deemed effective
and received as set forth in Section 11.2.  Nothing herein shall affect the
right to serve process in any other manner permitted by law or shall limit the
right of either party to bring proceedings in the courts of any other
jurisdiction.


11.10      Mutual Waiver of Jury Trial / Judicial Reference.


(a)            Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert Person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws.  EACH OF THE LOAN PARTIES,
AGENT AND LENDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF
ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY
OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY ANY LOAN PARTY AGAINST AGENT,
LENDER OR THEIR RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE
ASSIGNEE AGAINST THE APPLICABLE LOAN PARTY.  This waiver extends to all such
Claims, including Claims that involve Persons other than Agent, the Loan Parties
and Lender; Claims that arise out of or are in any way connected to the
relationship among the Loan Parties, Agent and Lender; and any Claims for
damages, breach of contract, tort, specific performance, or any equitable or
legal relief of any kind, arising out of this Agreement, any other Loan
Document.
 

--------------------------------------------------------------------------------

(b)            If the waiver of jury trial set forth in Section 11.10(a) is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of the Santa
Clara County, California.  Such proceeding shall be conducted in Santa Clara
County, California, with California rules of evidence and discovery applicable
to such proceeding.


(c)            In the event Claims are to be resolved by judicial reference,
either party may seek from a court identified in Section 11.9, any prejudgment
order, writ or other relief and have such prejudgment order, writ or other
relief enforced to the fullest extent permitted by law notwithstanding that all
Claims are otherwise subject to resolution by judicial reference.
 
11.11      Professional Fees.  Borrower promises to pay Agent’s and Lender’s
fees and expenses necessary to finalize the loan documentation, including but
not limited to reasonable attorneys fees not to exceed $60,000, UCC searches,
filing costs, and other miscellaneous expenses. In addition, Borrower promises
to pay any and all reasonable attorneys’ and other professionals’ fees and
expenses (including fees and expenses of in-house counsel) incurred by Agent and
Lender after the Closing Date in connection with or related to:  (a) the Loan;
(b) the administration, collection, or enforcement of the Loan; (c) the
amendment or modification of the Loan Documents; (d) any waiver, consent,
release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to Borrower or the Collateral, and any appeal or
review thereof, in each case that constitutes a Liability for which Borrower is
obligated to indemnify an Indemnified Person under Section 6.3; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Agent or Lender in any
adversary proceeding or contested matter commenced or continued by or on behalf
of Borrower’s estate, and any appeal or review thereof.


11.12      Confidentiality.  Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”).  Accordingly, Agent and Lender agree that any
Confidential Information it may obtain shall not be disclosed to any other
Person or entity in any manner whatsoever, in whole or in part, without the
prior written consent of Borrower, except that Agent and Lender may disclose any
such information:  (a) to its own directors, officers, employees, accountants,
counsel and other professional advisors and to its Affiliates if Agent or Lender
in their sole discretion determines that any such party should have access to
such information in connection with such party’s responsibilities in connection
with the Loan or this Agreement and, provided that such recipient of such
Confidential Information either (i) agrees to be bound by the confidentiality
provisions of this paragraph or (ii) is otherwise subject to confidentiality
restrictions that reasonably protect against the disclosure of Confidential
Information; (b) if such information is generally available to the public
through no fault of Agent or Lender; (c) if required or appropriate in any
report, statement or testimony submitted to any governmental authority having or
claiming to have jurisdiction over Agent or Lender; (d) if required or
appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by Agent’s or Lender’s
counsel; (e) to comply with any legal requirement or law applicable to Agent or
Lender; (f) to the extent reasonably necessary in connection with the exercise
of any right or remedy under any Loan Document, including Agent’s sale, lease,
or other disposition of Collateral after default; (g) to any participant or
assignee of Agent or Lender or any prospective participant or assignee;
provided, that such participant or assignee or prospective participant or
assignee agrees in writing to be bound by this Section prior to disclosure; or
(h) otherwise with the prior consent of Borrower; provided, that any disclosure
made in violation of this Agreement shall not affect the obligations of Borrower
or any of its Affiliates or any guarantor under this Agreement or the other Loan
Documents.
 

--------------------------------------------------------------------------------

11.13       Assignment of Rights.  Borrower acknowledges and understands that
Agent or Lender may sell and assign all or part of its interest hereunder and
under the Loan Documents to any Person or entity (an “Assignee”).  After such
assignment the term “Agent” or “Lender” as used in the Loan Documents shall mean
and include such Assignee, and such Assignee shall be vested with all rights,
powers and remedies of Agent and Lender hereunder with respect to the interest
so assigned; but with respect to any such interest not so transferred, Agent and
Lender shall retain all rights, powers and remedies hereby given.  No such
assignment by Agent or Lender shall relieve Borrower of any of its obligations
hereunder.  Lender agrees that in the event of any transfer by it of the
Note(s)(if any), it will endorse thereon a notation as to the portion of the
principal of the Note(s), which shall have been paid at the time of such
transfer and as to the date to which interest shall have been last paid thereon.


11.14      Revival of Secured Obligations.  This Agreement and the Loan
Documents shall remain in full force and effect and continue to be effective if
any petition is filed by or against Borrower for liquidation or reorganization,
if Borrower becomes insolvent or makes an assignment for the benefit of
creditors, if a receiver or trustee is appointed for all or any significant part
of Borrower’s assets, or if any payment or transfer of Collateral is recovered
from Agent or Lender.  The Loan Documents and the Secured Obligations and
Collateral security shall continue to be effective, or shall be revived or
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations or any transfer of Collateral to Agent, or any part thereof
is rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
Lender in Cash.
 

--------------------------------------------------------------------------------

11.15      Counterparts.  This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.


11.16      No Third Party Beneficiaries.  No provisions of the Loan Documents
are intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, the Lender and the Borrower.


11.17     Agency.


(a)            Lender hereby irrevocably appoints Hercules Technology Growth
Capital, Inc. to act on its behalf as the Agent hereunder and under the other
Loan Documents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.


(b)            Lender  agrees to indemnify the Agent in its capacity as such (to
the extent not reimbursed by Borrower and without limiting the obligation of
Borrower to do so), according to its respective Term Commitment percentages
(based upon the total outstanding Term Loan Commitments) in effect on the date
on which indemnification is sought under this Section 11.7, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time be imposed on, incurred by or asserted against the Agent in any
way relating to or arising out of, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Agent under or in connection with any of the foregoing; The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.


(c)            Agent in Its Individual Capacity.  The Person serving as the
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Agent and the term “Lender” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each such Person serving as Agent
hereunder in its individual capacity.


(d)            Exculpatory Provisions.  The Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Agent shall
not:
 

--------------------------------------------------------------------------------

(i) be subject to any fiduciary or other implied duties, regardless of whether
any default or any Event of Default has occurred and is continuing;




(ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Lender, provided that the Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law; and




(iii) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Agent shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by any Person serving as the Agent or any of its
Affiliates in any capacity.



(e)            The Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Lender or as the Agent shall
believe in good faith shall be necessary, under the circumstances or (ii) in the
absence of its own gross negligence or willful misconduct.


(f)            The Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent.


(g)            Reliance by Agent.  Agent may rely, and shall be fully protected
in acting, or refraining to act, upon, any resolution, statement, certificate,
instrument, opinion, report, notice, request, consent, order, bond or other
paper or document that it has no reason to believe to be other than genuine and
to have been signed or presented by the proper party or parties or, in the case
of cables, telecopies and telexes, to have been sent by the proper party or
parties.  In the absence of its gross negligence or willful misconduct, Agent
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
Agent and conforming to the requirements of the Loan Agreement or any of the
other Loan Documents.  Agent may consult with counsel, and any opinion or legal
advice of such counsel shall be full and complete authorization and protection
in respect of any action taken, not taken or suffered by Agent hereunder or
under any Loan Documents in accordance therewith.  Agent shall have the right at
any time to seek instructions concerning the administration of the Collateral
from any court of competent jurisdiction.  Agent shall not be under any
obligation to exercise any of the rights or powers granted to Agent by this
Agreement, the Loan Agreement and the other Loan Documents at the request or
direction of Lenders unless Agent shall have been provided by Lender with
adequate security and indemnity against the costs, expenses and liabilities that
may be incurred by it in compliance with such request or direction.
 

--------------------------------------------------------------------------------

11.18                Publicity.  None of the parties hereto nor any of its
respective member businesses and Affiliates shall, without the other parties’
prior written consent (which shall not be unreasonably withheld or delayed),
publicize or use (a) the other party's name (including a brief description of
the relationship among the parties hereto), logo or hyperlink to such other
parties’ web site, separately or together, in written and oral presentations,
advertising, promotional and marketing materials, client lists, public relations
materials or on its web site (together, the " Publicity Materials"); (b) the
names of officers of such other parties in the Publicity Materials; and (c) such
other parties’ name, trademarks, servicemarks in any news or press release
concerning such party; provided however, notwithstanding anything to the
contrary herein, no such consent shall be required (i) to the extent necessary
to comply with the requests of any regulators, legal requirements or laws
applicable to such party, pursuant to any listing agreement with any national
securities exchange (so long as such party provides prior notice to the other
party hereto to the extent reasonably practicable) and (ii) to comply with
Section 11.12.


(SIGNATURES TO FOLLOW)
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Guarantor, Agent and Lender have duly executed and
delivered this Loan and Security Agreement as of the day and year first above
written.


BORROWER: 
       
XOMA CORPORATION 
 
XOMA (US) LLC
 
Signature:
/s/ Fred Kurland  
Signature:
/s/ Fred Kurland  
Print Name:
Fred Kurland  
Print Name:
Fred Kurland   
Title:
V.P., Finance & CFO  
 Title:
V.P., Finance & CFO  
XOMA COMMERCIAL LLC 
       
Signature:
/s/ Fred Kurland        
Print Name:
Fred Kurland        
Title:
V.P., Finance & CFO        
GUARANTOR:
       
XOMA TECHNOLOGY LTD.
       
Signature:
/s/ Fred Kurland        
Print Name:
Fred Kurland         
Title:
V.P., Finance & CFO      

 
Accepted in Palo Alto, California:


AGENT:
  LENDER:    
HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
  HERCULES TECHNOLOGY III, L.P.,
a Delaware limited partnership
    /s/ Ben Bang
By:
Ben Bang, Associate General Counsel
  By:
Hercules Technology SBIC Management, LLC, its General Partner
        By:
Hercules Technology Growth Capital, Inc., its Manager
      /s/ Ben Bang     By:
Ben Bang, Associate General Counsel
 

 
 

--------------------------------------------------------------------------------